—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Leavitt, J.), rendered October 19, 1998, convicting her of assault in the first degree (two counts) and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that she was denied the effective assistance of counsel is without merit (see, People v Benevento, 91 NY2d 708; People v Flores, 84 NY2d 184; People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137; People v Wicker, 229 AD2d 602).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. O’Brien, J. P., Florio, Schmidt and Townes, JJ., concur.